ITEMID: 001-79606
LANGUAGEISOCODE: ENG
RESPONDENT: MDA
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF BISERICA ADEVARAT ORTODOXA DIN MOLDOVA v. MOLDOVA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 9;Violation of P1-1;Violation of Art. 13+9;Not necessary to examine Art. 14+9;No separate issue under Art. 6 and 11;Non-pecuniary damage - financial claim;Costs and expenses partial award - Convention proceedings
JUDGES: Nicolas Bratza
TEXT: 6. The facts of the case, as submitted by the parties, may be summarised as follows.
7. The applicants joined together to form the “True Orthodox Church in Moldova” (“the Church”) and applied for registration by the Government on the basis of the Religious Denominations Act (Law no. 979-XII of 24 March 1992). When the authorities refused to register the Church by letter of 29 November 2000, the applicants initiated court proceedings.
8. On 30 August 2001 the Court of Appeal accepted their claim and ordered the Government to register the Church. The court also awarded each of the applicants 1,000 Moldovan lei (approximately 85 euros (EUR) at the time) in compensation for the non-pecuniary damage suffered.
9. On 29 May 2002 the Supreme Court of Justice upheld that judgment, finding that the Government had not submitted any evidence that the Church would harm public order, health or morals. That judgment was final and enforceable.
10. The applicants subsequently made requests for the enforcement of the final judgment. In turn, the Judgments Enforcement Department made requests to the Government to comply with the judgment, to no avail.
11. On 12 July 2002 the Religious Denominations Act was amended and the procedure for the registration of religious denominations was simplified. On the basis of these amendments, on 7 August 2002 the applicants asked the “State Organ for the Protection of Religious Denominations” to register the Church. They relied on Article 14 of the above-mentioned law (as amended on 12 July 2002, see below) and on the final judgment in their favour ordering the Church’s registration.
12. By letter of 23 August 2002 the State Service for the Protection of Religious Denominations (“the Service”) rejected that request because it “had not received any request for the registration of any religious denomination”. The Service could not register the Church until the relevant State Registry had been established and the necessary documents had been filed with it. On 22 November 2002 the applicants submitted the relevant documents to the Service.
13. On 24 August 2004 the Decisions Enforcement Department (“the Department”) sent the enforcement warrant for enforcement to the Service. By its letters of 1 and 11 November 2002 and 14 March 2003 the Department requested the Service to comply with the judgment of 30 August 2001.
14. In a letter of 14 March 2003 the Service replied to the Department that the applicants had refused to re-submit documents requested from them and to explain certain parts of the statute of the Church regarding its canonical subordination to foreign churches.
15. On 20 March 2003 an officer working for the Department found that the judgment of 30 August 2001 had not been enforced and asked the court to sanction those responsible for the non-enforcement. The officer sent additional requests to the Department and the Buiucani District Court on 16 May, 18 June, 24 October and 6 November 2003, again asking that those responsible for the non-enforcement be punished.
16. The Government made three attempts to re-open the proceedings by claiming the discovery of new and relevant information which had not been previously known. These requests were rejected by decisions of the Court of Appeal on 7 May 2003 and the Supreme Court of Justice on 1 October 2003 and 20 October 2004.
17. In June 2004 the applicants submitted a new request and a set of accompanying documents, requesting the registration of the Church. They received no reply.
18. The pecuniary part of the judgment of 30 August 2001 was enforced on 27 July 2005.
19. The relevant domestic law has been set out in the cases of Metropolitan Church of Bessarabia and Others v. Moldova (no. 45701/99, §§ 89-93, ECHR 2001XII) and Prodan v. Moldova (no. 49806/99, § 31, ECHR 2004III (extracts)).
20. In addition, the relevant provisions of the Law for the amendment of the Religious Denominations Act (no.1220, 12 July 2002) read as follows:
“Article I
3. Article 14 shall have the following text:
‘Article 14. Recognition of cults.
In order to be able to organise themselves and to function, a religious denomination shall submit to the State authority [dealing with] religious denominations a declaration on their functioning and organisation, annexing their statute (by-laws) for their organisation and functioning including information about the system of administration and functioning, together with the fundamental principles of its faith.
The declaration mentioned [above] shall be submitted to the State authority for religious denominations, which shall make a registration in the Registry of religious denominations within 30 working days from the date of submission of the declaration.’
... Article III
(2) Requests for registration which were pending at the date of entry into force of the present Law shall be considered to be declarations within the meaning of Article 14 of the Law on Religious Denominations and shall be examined in accordance with the provisions of that Article.”
VIOLATED_ARTICLES: 13
9
